Citation Nr: 1821351	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-33 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of right shoulder trauma residuals, status post acromioplasty with scar (herein referred to as "right shoulder disability").

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a left shoulder disability, to include as secondary to a right shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.

This appeal is before the Board of Veterans' Appeals (Board) from April 2014 and October 2014 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In August 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A right shoulder disability is not productive of ankylosis, impairment of the humerus, nonunion or dislocation of the clavicle or scapula, flexion or abduction limited to 90 degrees or less, or the functional equivalent thereof, or of a scar that is painful, unstable, or greater than 39 square centimeters.

2.  PTSD is related to service.

3.  Tinnitus arose in service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for residuals of right shoulder trauma residuals, status post acromioplasty with scar have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2017).

2.  The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.


Right Shoulder

The Veteran claims an increase to his evaluation for his right shoulder disability.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran's right shoulder disability is evaluated as traumatic arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5010, which directs that the disability be rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under this code, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  The Veteran's current 10 percent rating is warranted as the minimal compensable evaluation for arthritis with painful motion.  See 38 C.F.R. § 4.59.

Alternative and additional Diagnostic Codes for the shoulder and arm are available as described below.  The Veteran is right-handed; as such, only the rating criteria for the dominant extremity are described.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5200, ankylosis of scapulohumeral articulation is rated at 30 percent for favorable, with abduction to 60 degrees and the ability to reach the mouth and head; at 40 percent for intermediate between favorable and unfavorable; and at 50 percent for unfavorable, with abduction limited to 25 degrees from the side.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation of motion of the arm is rated at 20 percent when limited to shoulder level, at 30 percent when limited to midway between the side and shoulder level, and at 40 percent when limited to 25 degrees from the side.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5202, ratings are available for impairment of the humerus.  A 20 percent rating is warranted for malunion of the humerus with moderate deformity or for infrequent episodes of dislocation of the humerus at the scapulohumeral joint with guarding at shoulder level.  A 30 percent rating is warranted for malunion of the humerus with marked deformity or for frequent episodes of dislocation of the humerus at the scapulohumeral joint with guarding at all arm movements.  A 50 percent rating is warranted for fibrous union of the humerus.  A 60 percent rating is warranted for nonunion of the humerus (false flail joint).  A 80 percent rating is warranted for loss of head of the humerus (flail shoulder).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5203, ratings are available for impairment of the clavicle or scapula.  A 10 percent rating is warranted for malunion of the clavicle or scapula or for nonunion of the clavicle or scapula without loose movement.  A 20 percent evaluation is warranted for nonunion of the clavicle or scapula with loose movement or for dislocation of the clavicle or scapula.

Deep scars not of the head, face, or neck are rated under 38 C.F.R. § 4.118, Diagnostic Code 7801.  A 10 percent rating is warranted for scarred areas of 39 to 77 square centimeters, a 20 percent rating is warranted for scarred areas of 77 to 465 square centimeters, a 30 percent rating is warranted for scarred areas of 465 to 929 square centimeters, and a 40 percent rating is warranted for scarred areas greater than 929 square centimeters.  A deep scar is defined as one associated with underlying soft tissue damage.

Superficial scars not of the head, face, or neck are rated under 38 C.F.R. § 4.118, Diagnostic Code 7802.  A maximum 10 percent rating is warranted for scarred areas greater than 929 square centimeters.

Unstable or painful scars are rated under 38 C.F.R. § 4.118, Diagnostic Code 7804.  A 10 percent rating is warranted for 1 or 2 such scars, a 20 percent rating is warranted for 3 or 4 such scars, and a 30 percent rating is warranted for 5 or more such scars.

VA treatment records reflect that at a June 2013 physical therapy session, the Veteran reported that he was able to play golf despite his shoulder pain.  He reported pain when putting on his shirt.  Flexion was measured as limited to 150 degrees and abduction was limited to 150 degrees.  Muscle strength was 4+/5. 

In his July 2013 claim, the Veteran reported that his right shoulder disability had worsened with reduced range of motion and constant pain.  

VA treatment records reflect that at an August 2013 physical therapy session for his left shoulder the Veteran was again able to tuck in his shirt.  Flexion and abduction of his right shoulder was measured as limited to 150 degrees.  Muscle strength was 4/5.  In September 2013 he reported no pain while golfing.  At a January 2014 physical therapy session for his left shoulder, flexion of his right shoulder was limited to 155 degrees.  Abduction was limited to 140 degrees.  The following week right shoulder ranges of motion were noted to be full.  In February 2014, it was noted that the Veteran experienced pain at 150 degrees of flexion and abduction.

The Veteran underwent a VA examination in March 2014.  He reported daily right shoulder pain.  He denied limitations of activities of daily living.  He denied flare-ups.  Flexion was full to 180 degrees with pain at 160 degrees.  Abduction was full to 180 degrees with pain at 160 degrees.  Repetitive testing caused additional functional limitation with a contributing factor of pain on movement but did not cause further loss of range.  The examiner found pain, weakness, fatigability, or incoordination did not significantly limit functional ability during a flare-up or if the joint was used repeated over a period of time.  There was no guarding, tenderness, or pain on palpation.  There was no ankylosis.  Muscle strength was full.  Rotator cuff tests were negative.  There was no history of mechanical symptoms or recurrent dislocation.  A crank apprehension and relocation test was negative.  There was no AC joint tenderness or AC joint condition.  A cross-body adduction test was negative.  The Veteran's lateral one-centimeter linear scar from his 2007 arthroplasty was neither painful nor unstable.  It was non-tender, adherent, and exhibited no tissue loss.  He was diagnosed with residuals of right shoulder trauma status post acromioplasty.  The examiner found that the disability did not affect the Veteran's ability to work.

VA treatment records reflect that at an April 2014 physical therapy session for his left shoulder the Veteran reported that he had recently been able to golf with only minor twinges and soreness.  Flexion of the right shoulder was limited to 155 degrees.  Later in the month he reported worsening pain in his right shoulder.

In an April 2014 statement, the Veteran amended a statement he made at his March 2014 VA examination.  When asked if he required assistance with getting dressed, he had replied no.  He reported that he answered as such because he lives alone and therefore did not have anyone to help him.  Nevertheless, he reported that due to pain in his shoulder he sometimes had to brace himself against a wall to get his shirt on.  

VA treatment records reflect that at a May 2014 physical therapy session for the Veteran's left shoulder, right shoulder flexion was limited to 145 degrees in active motion and 155 degrees in passive motion.  Abduction was limited to 155 degrees in active motion and 160 degrees in passive motion.  Internal rotation was limited to 60 degrees and external rotation was limited to 90 degrees in passive motion.

In a statement associated with his May 2014 notice of disagreement, the Veteran reported that he has limited motion of the arm at shoulder level.  He stated that the examiner never even took any measurements of his range of motion.  In an attachment to the statement, he provided ranges of motion as measured in May 2014 by his VA physical therapist, described above.  

In a June 2014 statement, the Veteran listed specific disagreements with the March 2014 VA examination report.  He disputed the report's statement that he denied limitations of activities of daily living, now saying that any movement above 90 degrees with his arm was a problem.  He further reported an inability to sleep due to shoulder pain.  He stated that contrary to the examination report he did report flare-ups.  He stated that he did not move his arm above 160 degrees and the VA examiner measured visually without use of a goniometer.  He stated his belief that his movement was painful at less than 160 degrees for both flexion and abduction.  He stated that he could only recall two repetitions of testing and that on the first repetition his right shoulder popped and cracked halfway up, causing him to start over.  He stated that he was unable to tuck his shirt back in after testing.  He stated that localized pain should have been noted in his right shoulder.  He was not sure what guarding meant but stated that he over-protects movement.  He noted that his physical therapist found muscle strength at 4/5, contrary to the examiner.  He reported crepitus in the right shoulder.  He reported that he had a history of an acromioclavicular (AC) joint condition.  He stated that there were no current x-rays of his right shoulder.  He disputed the examiner's finding that the disability did not affect his ability to work.

In July 2014, a second VA examiner reviewed the Veteran's file, March 2014 VA examination report, and June 2014 list of disputes with the examiner.  The second examiner agreed with the findings in the March 2014 VA examination report and found that no significant changes needed to be made.  As to the Veteran's statement that he had pain with any movement over 90 degrees, the examiner noted that the examiner's findings referred to objective evidence of pain, and in any event limitation to 90 degrees does not warrant a higher rating.  The examiner further noted that the ranges of motion measured by the examiner were consistent with those measured by his VA physical therapist throughout the record.  The examiner agreed that the finding regarding an AC joint condition should be changed to reflect a history of an AC joint condition that had been resolved.  

VA treatment records reflect that at an August 2014 orthopedic consultation the Veteran's right shoulder flexed and abducted to 150 degrees.  There was tenderness at the greater tuberosity and equivocal tenderness at the biceps.  Resisted abduction was minimally painful with good strength maintained.  Resisted flexion was minimally painful.  There was no tenderness at the clavicle, AC joint, or scapula.  There was no gross atrophy.  X-rays showed some degeneration at the AC joint.  In November 2014, his orthopedist noted that his right shoulder had good motion.  In April 2015, his orthopedist noted flexion and abduction limited to 120 degrees with minimal assistance.  There was mild tenderness at the greater tuberosity and more tenderness at the AC joint which reproduced the bulk of his symptoms.  He received an injection.  In June 2015 he reported no improvement from the injection.  His orthopedist noted chronic pain in the right shoulder from a distant service-connected clavicle fracture.  Pain was located superiorly in the AC joint and made it painful to lie on the right side or to abduct.  With assistance the shoulder flexed and abducted to 150 degrees.  There was tenderness at the AC joint.  The Veteran did not feel that his symptoms were bad enough for surgery.

At his August 2016 hearing, the Veteran reported that the VA examiner left a long gap between the repetitive testing of the ranges of motion of his right shoulder.  His representative argued that the examination was inadequate because the examiner found full ranges of motion in spite of evidence to the contrary.

As an initial matter, the Board finds that a separate compensable evaluation is not warranted for the Veteran's scar.  The Veteran has not specifically requested such an evaluation.  Separate ratings are available for scars that are painful, unstable, or greater than 39 square centimeters.  There is no evidence that the Veteran has such a scar from his shoulder surgery.  The March 2014 VA examination found a one-centimeter linear scar was neither painful nor unstable.  For these reasons, a separate rating for his scar is not warranted.

The Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's right shoulder disability.  Higher ratings are available for ankylosis, impairment of the humerus, nonunion or dislocation of the clavicle or scapula, flexion or abduction limited to 90 degrees or less, or the functional equivalent thereof.  The evidence weighs against such manifestations.  There is no evidence in the record of ankylosis, impairment of the humerus, or nonunion or dislocation of the clavicle or scapula.  Rather, the Veteran's symptoms are entirely pain, crepitus, and painful and limited motion with limited muscle strength.  While he disputes the March 2014 VA examiner's measurements of limited motion, the Board finds them to be probative as they are within 10 degrees of the measurements taken by the Veteran's physical therapist both before and after the examination.  Specifically, though the examiner found that the full range of motion was possible, painful motion began at 160 degrees.  One month before the examination, his physical therapist found motion limited to 150 degrees.  One month after, it was limited to 155 degrees.  Throughout the appeal period, his physical therapist and orthopedist generally found motion limited to no less than 140 degrees, with the exception of a single instance in April 2015 where they were limited to 120 degrees, well above the 90 degrees necessary for a higher rating.  As to functional equivalence, the Board does not find that the evidence establishes functional impairment equivalent to the criteria for a higher rating.  See DeLuca, 8 Vet. App. at 204-07.  While the Veteran disputes the examination report's characterization of flare-ups, in any event the record does not establish a level of pain causing functional impairment.  He remained able to golf and to engage in most activities that did not involve overhead lifting, which is the exact type of activity that his current rating contemplates causing pain.  He reported difficulty getting his shirt on but nevertheless managed without assistance.  For these reasons, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's right shoulder disability.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

The Veteran's records establish that he has received a Combat Infantryman Badge and a Purple Heart.  In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  The incurrence or aggravation may be rebutted by clear and convincing evidence to the contrary.  See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

For certain chronic diseases, including arthritis and organic diseases of the nervous system such as tinnitus, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Acquired Psychiatric Disability

The Veteran claims service connection for an acquired psychiatric disability, to include PTSD.

Service connection for PTSD requires:  (1) a diagnosis of the disorder made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-5); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).

There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository:  an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to a veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f).  Lay evidence may establish an in-service stressor if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f)(2).

Service treatment records do not reflect any symptoms of or treatment for an acquired psychiatric disability.  The Veteran does not claim that his disability arose during service.

VA treatment records reflect that in April 2014 the Veteran began treatment with the VA readjustment counselling service.  He stated that he was tired of keeping Vietnam bottled up.  He reported nightmares, night sweats, and two failed marriages.  He said he was distant from those he loved and wanted to improve.  He reported that he had no patience and did not want to scare his grandchildren with his angry outbursts.  He stated that he only had two friends, both of whom were combat veterans.  He felt difficulty trusting others and avoided crowds.  He stated that he was hypervigilant at night, in particular when his grandchildren visited, feeling the need to protect them.  His psychologist found that further assessment was needed but noted that he exhibited a lot of the symptoms of PTSD.  In May 2014 he discussed specific recurring memories of Vietnam.  In June 2014 his psychologist diagnosed mild to moderate PTSD. 

In his June 2014 claim and associated statement, the Veteran reported that he had PTSD due to his two combat tours in Vietnam.  He noted that he had received a Combat Infantryman Badge and a Purple Heart.  He stated that he began mental health treatment because he wanted to deal with his impatience and quickness to anger with his grandchildren.  He reported difficulty with crowds and self-isolative behavior.  He reported that a friend in service died of a head wound after taking over his post and he had identified the body.  He reported seeing another friend hit by machine gun fire when walking point.  He reported intrusive memories of the smell and sight of digging graves for napalmed Vietnamese soldiers.

The Veteran underwent a VA examination in August 2014.  He reported difficulty in establishing and maintaining effective work and social relationships, as well as impaired impulse control such as unprovoked irritability with periods of violence.  The examiner found that the Veteran did not meet the DSM-5 criteria for a PTSD diagnosis.  Specifically, there were no intrusion, avoidance, or mood alteration symptoms noted.  The examiner found further found that he did not meet the criteria for a mental health diagnosis other than PTSD.

In a September 2014 letter, the Veteran's VA treating psychologist reaffirmed his current diagnosis of PTSD due to his combat experience in Vietnam.

In a September 2014 statement, the Veteran disputed the VA examination report, noting among other deficiencies that the examiner did not address the Veteran's nightmares, intrusive memories, guilt, night sweats, and amnesia.

VA treatment records reflect that in October 2015 the Veteran reported trouble sleeping and nightmares.  His physician diagnosed possible PTSD.  In November 2015 the Veteran's treating psychologist found the VA examiner's description of him unrecognizable and therefore decided to document his PTSD diagnosis under the DSM-5 criteria in the "clearest possible way."  As to Criterion A, the psychologist noted the Veteran's Purple Heart and other significant traumas documented by the Veteran in his initial intake.  As to Criterion B, the Veteran had a minimum of one nightmare per week with more when under stress.  Intrusive thoughts were not daily but frequent.  He reported flashbacks and panic attacks.  As to Criterion C, the Veteran used activity as a major avoidance strategy.  He stayed busy to distract himself from his intrusive memories.  He avoided crowds and interaction with others.  As to Criterion D, the Veteran exhibited dissociative amnesia for several events in Vietnam.  He stated that he did not get close to people since Vietnam, believing that avoidance of others was his only route to happiness.  As to Criterion E, he exhibited angry outbursts and irritability.  He had trouble with concentration.  He would sit with his back to the wall at restaurants.  The psychologist diagnosed chronic and severe PTSD.  In December 2015, he entered into a behavioral health treatment plan with a VA psychiatrist, who noted a well-established diagnosis of PTSD.

The Board finds that the evidence establishes that PTSD is related to service.  The August 2014 VA examination focused entirely on the Veteran's most prominent symptoms and wholly ignored other symptoms which were amply reflected in his treatment records.  His treating VA psychologist has painstakingly explained in detail the reasons why he believes a PTSD diagnosis is warranted, and a second VA psychiatrist referred to the diagnosis as well-established.  As a combat Veteran, his reports of in-service stressors are consistent with the circumstances of his service and need no further verification.  For these reasons, the Board finds that the evidence establishes that PTSD is related to service, and service connection is therefore granted.

Tinnitus

The Veteran claims service connection for tinnitus.

Service treatment records do not reflect any symptoms of or treatment for tinnitus.

In his July 2013 claim, the Veteran reported that his tinnitus was a direct result of being in combat in Vietnam, where he was repeatedly exposed to excruciatingly loud noises that left his ears ringing for days.  He stated that the ringing persisted over the years and is a constant in his life.

The Veteran underwent a VA examination in April 2014.  He reported constant bilateral tinnitus for many years, but could not remember a general timeline of the onset.  He reported significant noise exposure in service, and stated that while he wore hearing protection for the most part, he had temporary ringing in both ears after weapons training and from exposure during combat.  He reported that tinnitus did not become constant until after service.  The examiner opined that tinnitus was less likely than not associated with hearing loss, which the Board presumes to be a typographical error indicating less likely than not associated with service.  This opinion was based on the rationale that the Veteran was unsure if hearing or tinnitus was affected even temporarily due to a reported mortar explosion.  He reported only temporary ringing in both ears after trainings, but tinnitus did not become constant until years after service.

VA treatment records include a May 2014 audiology consultation.  The Veteran reported constant bilateral tinnitus which started in 1985 when he stopped drinking.  He was diagnosed with tinnitus.  

In a statement associated with his May 2014 notice of disagreement, the Veteran stated that the VA examiner understated the in-service noise exposure he had reported at the examination.  He stated that the hearing protection that was provided during artillery training was so inadequate that he experienced tinnitus for hours after each training exercise.  The Veteran further reported that the examiner asked whether the mortar explosion which was the basis for his service-connected thumb disability and his Purple Heart affected his hearing or caused tinnitus, and he had answered that he was in a state of shock and did not know.  He argued that the VA examiner misrepresented this statement in the examination report.  He further reported that he took and returned small arms fire almost constantly for four months in 1968, and was thereafter exposed to direct and indirect mortar fire.

At his August 2016 hearing, the Veteran's representative stated that the ringing in his ears was masked by his alcoholism immediately after Vietnam.

The Board finds that the evidence is at least in equipoise as to whether tinnitus arose in service.  As a combat Veteran, the Board need not further verify his reports of experiencing intermittent tinnitus throughout service after being exposed to gunfire, artillery, and mortar noises.  The opinion of the April 2014 VA examiner is unhelpful, as it appears to rely on the Veteran's incomplete memory and intermittent tinnitus later becoming constant tinnitus.  Although the evidence does not establish any post-service cause of aggravation, even if post-service noise exposure aggravated his intermittent tinnitus into his current constant tinnitus, service connection would still be available because tinnitus in some form arose in service.  For these reasons, the Board finds that the evidence is at least in equipoise as to whether tinnitus arose in service, and service connection is therefore granted.


ORDER

An evaluation in excess of 10 percent for residuals of right shoulder trauma residuals, status post acromioplasty with scar, is denied.

Service connection for PTSD is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran claims service connection for a left shoulder disability, to include as secondary to his right shoulder disability.

Service treatment records do not reflect any symptoms of or treatment for a left shoulder disability.  The Veteran does not claim that his left shoulder disability arose in service. Rather, the Veteran contends that his service-connected right shoulder injury has most likely caused him to overuse the left shoulder, which has resulted in a current disability thereto.

VA treatment records reflect that in June 2013 the Veteran reported left shoulder pain and decreased range of motion beginning one week prior.  He reported that it was sudden in onset and denied any injury.  He was diagnosed with arthralgia.  His physical therapist noted signs and symptoms consistent with rotator cuff dysfunction.  He began regular physical therapy sessions.  He reported great improvement in August 2013.  In January 2014 he reported that prior to Thanksgiving he awakened with a freeze in his entire left arm.  He noted continued soreness in the superior left shoulder.  He was assessed as having either rotator cuff dysfunction or neural tension.  A left shoulder x-ray was normal.

The Veteran underwent a VA examination for his right shoulder in March 2014.  He reported that he was currently in physical therapy for left shoulder pain.  A January 2014 x-ray was normal.  He was diagnosed with left shoulder arthralgia.  No etiology opinion was given.

In his May 2014 claim, the Veteran reported that he had a frozen left shoulder secondary to his right shoulder disability.  He reported that his VA physical therapist stated that his right shoulder injury has most likely caused him to overuse the left shoulder, and that years of unbalanced overuse have led to injury on the left side with limited range of motion.

VA treatment records reflect that in June 2014 his treating physician stated that it was a very likely possibility that his left shoulder disability is secondary to his right shoulder disability.  At an August 2014 orthopedic consultation he was noted to have made excellent progress with his frozen left shoulder.  In November 2014, his orthopedist noted that his left shoulder with assistance flexed to 140 degrees and abducted to 110 degrees.  In April 2015, his orthopedist noted flexion limited to 120 degrees and abduction limited to 105 degrees.  The orthopedist continued to refer to the disability as a frozen shoulder.  In August 2016 his treating psychologist again recounted his PTSD diagnosis and symptoms in great detail.

The Board finds that remand is necessary to provide the Veteran with a VA examination of his left shoulder.  While some clinical observations were made regarding his left shoulder at his June 2013 VA examination, this examination was focused on his right shoulder.  Indeed, the Veteran did not submit a claim for his left shoulder disability until May 2014, nearly a year later.  

VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

Here, the Veteran's treating VA orthopedist diagnosed a frozen shoulder, also known as adhesive bursitis or adhesive capsulitis of the shoulder.  See Dorland's Illustrated Medical Dictionary 286 (32nd ed. 2012).  The Veteran's treating physician remarked that it was a very likely possibility that his left shoulder disability was related to his right shoulder disability, but the exact nature of the relationship and the degree of likelihood remained vague.  The Board finds that a VA examination is necessary to determine whether the likelihood of such a relationship warrants service connection.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.  

2.  Schedule the Veteran for a VA examination for his left shoulder disability.  The claims file must be reviewed by the examiner.  

Following a review of the claims file and any clinical examination results, the examiner should diagnose any left shoulder disabilities exhibited by the Veteran.  For each disability diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that such disability is proximately due to or the result of his right shoulder disability.  The examiner must address the June 2014 statement of the Veteran's VA treating physician regarding the likelihood of such a secondary relationship.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


